 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0073-GEB
12                                Plaintiff,              STIPULATION AND (PROPOSED) ORDER
                                                          TO CONTINUE STATUS CONFERENCE
13                          v.
                                                          Date:     July 26, 2019
14   JAKE EDWARD HOWLAND,                                 Time:     9:00 a.m.
                                                          Judge:    Hon. Garland E. Burrell, Jr.
15                                Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Jake Edward

18 Howland, through his counsel of record, stipulate that the status conference now set for July 26, 2019, be

19 continued to August 30, 2019, at 9:00 a.m.
20          On July 1, 2019, Mr. Howland was arraigned on the single-count Indictment. (ECF Nos. 3, 8.)

21 Recently, the government produced to the defense discovery that includes 62 pages of documents, 13

22 photos, three videos, and two forensic reports from Mr. Howland’s cellular telephone. Defense counsel

23 requires time to review these materials, time to conduct additional investigation, time to research

24 potential defenses and motions, and time to otherwise prepare for trial. In addition, defense counsel is in

25 the process of obtaining court records necessary to advise Mr. Howland.

26          Based on the foregoing, the parties stipulate that the status conference currently set for July 26,

27 2019, be continued to August 30, 2019, at 9:00 a.m. The parties further agree that time under the Speedy

28 Trial Act should be excluded from the date the parties stipulated, up to and including August 30, 2019,

      STIPULATION AND (PROPOSED) ORDER                    1
30    TO CONTINUE STATUS CONFERENCE
 1 under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local

 2 Code T4], based on continuity of counsel and defense preparation.

 3          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 4 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 5 The parties also agree that the ends of justice served by the Court granting the requested continuance

 6 outweigh the best interests of the public and the defendant in a speedy trial.

 7                                                       Respectfully submitted,

 8

 9 Dated: July 23, 2019                                  _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
10                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
11

12
     Dated: July 23, 2019                                _/s/ THD for Christina Sinha________
13                                                       CHRISTINA SINHA
                                                         Assistant Federal Defender
14                                                       Attorney for Defendant Jake Howland
15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                   2
30    TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including August 30,

 9 2019, shall be excluded from computation of time within which the trial in this case must begin under

10 the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the July 26, 2019 status conference be continued

12 until August 30, 2019, at 9:00 a.m.

13
            Dated: July 28, 2019
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                     3
30    TO CONTINUE STATUS CONFERENCE
